Title: To Alexander Hamilton from William Lindsay, 19 February 1790
From: Lindsay, William
To: Hamilton, Alexander


Collectors’s Office Norfolk &Portsmouth [Virginia] 19th. Febry 1790.
Sir

A Captain John Brown of this Port having obtained a Register at this Office for his Sloop Polly found it to his advantage to dispose of his said Sloop in Port au Prince on his arrival there and prior to the sale he lodged his Certificate of Registry in the office of the Admiralty, agreeably to the Laws of the Port. And it appears from the French paper inclosed and copy of a letter from a respectable Gentleman of Baltimore then in Port au Prince that on application for his Register he was refused and the same unjustifiably withheld from him. I therefore wish for your opinion whether from these circumstances he is not entitled to have his Bond cancelled.
I am respectfully   Sir   Your most Ob Servt.
Wm. LindsayCollector
Hon’ble Alexr. Hamilton Esqr.Secretary of the Treasury.

